Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kodama et al., WO 2018/181165.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. 2020/0123417 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.

	Concerning claim 3, it may be verified in Tables 1 and 2 that the storage modulus of the fully cured composition has a storage modulus of at least two orders of magnitude larger than that of the semi-cured composition in at least several embodiments of the prior art invention.
Claims 1 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al., U.S. Patent Application Publication No. 2008/0262158.
	Morita discloses in the abstract an organopolysiloxane composition having utility as an encapsulant material for an optical semiconductor and comprising the components of a hydrosilylation-curable polysiloxane.  A process that entails two distinct thermal curing stages cures the composition, which exhibits exemplary adhesion to substrates of various constitution [0006].  There is a significant expansion on the description of the essential materials that commences at paragraph [0011].  Relevant to claims 7 and 8, the employment of a blend of alkenyl-functional polysiloxanes, one linear and the other branched or resinous, is discussed in [0032-0036].  Paragraphs [0022-0024] define a strongly overlapping temperature range for the first stage cure and stipulate that the second stage cure occurs at 
	Regarding claim 9, there is no expression mention of a thickness of articles of manufacture derived from the composition.  However, in a description of a manner to evaluate the light transmittance of the cured silicones, it is said that the path length of the area into which the sample is inserted between two glass plates is 0.2 mm thus it is clear that the sample would have a thickness of no more than 200 microns.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner understands tan δ to be the inherent dissipation of electromagnetic energy in a dielectric material.  However, although the prior art compositions are also alkylsiloxane-based, it appears that there are other factors that influence the magnitude of this property including crosslink density.  The prior art compositions are not so similar that the extent of crosslinking could be easily identified as similar.  Further, in the case of Morita, there is added a polymeric adhesion promoter and its impacts on the value of tan δ of the compositions summarized therein are not clear.  Storage modulus is, likewise, a function of crosslink density.  The Examiner wishes to emphasize that that compositions embraced within these disclosures may be in possession of these properties, but the conditions of claims 2 and 3 (in the case of Morita) are not necessarily inherently satisfied insofar as there are not enough compositional parallels that can be drawn.  
U.S. 2019/0169478 is of interest because it teaches another dual-curable polysiloxane composition cured by initially by UV and subsequently via hydrosilylation or peroxide cure.  In paragraph [0009], it says that the B-stage product is a PSA with a specified minimum storage modulus to ensure Kodama and Morita.  For the sake of brevity, no formal rejection of the claims over these additional references will be proffered at the present time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

November 4, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765